DETAILED ACTION
This final Office action is responsive to amendments filed December 15th, 2021. Claims 1, 10, and 17 have been amended. Claim 5 has been cancelled. Claims 1, 3-4, and 6-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

Applicant’s amendments have been fully considered, but do not overcome the previously pending Specification objections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
With regard to the limitations of claims 1 and 3-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the Response to Arguments section below.

Response to Arguments
Applicant's arguments regarding the objection of the Specification filed 12/15/21 have been fully considered but they are not persuasive. 

Applicant's arguments regarding claim rejections under 35 USC 103 filed 12/15/21 have been fully considered but they are not persuasive. 
On pages 14-21 of the provided remarks, Applicant argues that the cited prior art does not disclose the amended claims. Specifically on page 16 of the provided remarks, Applicant argues, “nothing in the cited art renders predictable the use of a location-based user interface to identify, characterize, and process information related to inspection management of railroad assets.” Examiner respectfully disagrees and asserts that the cited prior art of record discloses the presented invention. Additionally, per the amended claims, the “user interface” present in the independent claims is recited at a high-level of generality such that Gibbs disclose in Col 4 lines 11-14 of “easy-to-use, consistent user interfaces that provide graphical characterizations of transportation network status conditions” is analogous to the claimed invention. 
Continuing on page 17 of the provided remarks, Applicant argues regarding Specification Figure 5D, “A person of ordinary skill in the art would fail to reach what is claimed by Applicant by starting with the railway tracking system in Gibbs. Gibbs is nothing more than a general disclosure about a typical railway tracking tool. Gibbs cannot render obvious the location-based user interface to identify, characterize, and process information related to railroad assets, as claimed by Applicant. The product development required to reach what is claimed by Applicant starting from Gibbs would be 
Continuing on page 17 of the provided remarks, Applicant argues that the combination of Gibbs and Davenport fail to disclose the amended claim limitations because “the combination lacks technical aspects for managing railroad inspection.” Specifically, Applicant argues “the references fails to perform calculation of a nearest railway location to a measured GPS position and communicate to a remote terminal for presenting the position of the remote terminal relative to the measured GPS position.” Examiner respectfully disagrees and asserts that per cited Paragraph 0074 of Davenport, the download device is connected to the onboard system which downloads information based on criteria including GPS location and/or RR landmark tags and displays the integrated information to the user. Additionally per Paragraph 0076, the CPU has the ability to retrieve selected landmark correlated image data from the landmark database to display on an output device to a user. Davenport additionally recites per Figure 6 and related text the ability to display landmark correlated image data by landmark location to 
On page 18 of the provided remarks, Applicant argues that cited reference Diana, “fails to generate and measure distance vectors in a similar manner as claimed by Applicant.” Specifically, Applicant argues, “the vector math in Diana is entirely unrelated to distance altogether, as compared to what is claimed by Applicant.” Examiner respectfully disagrees and asserts that per cited Paragraph 0069, “the locomotives report GPS position” and per cited Paragraph 0070 the dot product of two vectors permits a quick determination of the angle between two locomotives. Therefore, Diana’s use of vector math is related to distance determined by GPS position and the corresponding angle determination. 
Applicant continues on page 18 of the provided remarks to argue, “The vectors in Diana are to determine a relative order of a plurality of locomotives – known as a consist – along a railway. The vectors correspond to relative order rather than location coordinates.” Examiner respectfully disagrees and asserts that per Paragraph 0070 of Diana, “the dot product of two vectors permits quick determination of whether the angle between them is closer to 0 or 180. FIG. 8 illustrates three points defining an angle, with coordinates determined as though the points were in a Cartesian plane.” The “coordinates” utilized in the dot product calculation are referenced and cited in paragraph 0073, “Locomotive positions have been interpreted as Cartesian coordinates in a plane, while GPS positions are given in latitude, longitude, and altitude.” Therefore, the vectors correspond to location coordinates of the locomotives. 
mapped feature nearest to the measured GPS position based at least on a first distance vector, a second distance vector, and a dot product of the first and second distance vectors.” Examiner asserts that the claims recitation of “mapped feature nearest to the measured GPS position” does not require the perfection of the present arguments. The dot product calculation is recited at a high-level of generality such that the result is utilized to determine a mapped feature nearest to the measured GPS position. Per Diana, the mapped feature is regarded as an additional locomotive. 
Applicant continues on page 18 of the provided remarks to argue that “A person of ordinary skill in the art would fail to reach what is claimed by Applicant from the disclosure in Diana because Diana cautions GPS data is a “possible source of error,” suggesting to avoid calculating any precise measurements using GPS data.” Examiner respectfully disagrees and asserts that the cited portion of Diana, continues on to state, per paragraph 0069, “However, all of the locomotives report GPS position as measured at the same times, and within a very small distance of each other. Thus, the errors in position are not 
Applicant continues on pages 18-19 of the provided remarks to argue, “Examiner makes this conclusory assertion that because a dot product calculation applied to ordering of locomotives exists, calculating a nearest railway location to a GPS position is obviated, but Official Notice is not taken, and this rejection fails to provide “any persuasive evidence” or a “convincing line or reasoning” supporting such a substitution.” Examiner respectfully disagrees and first asserts that the present claims do not recite, “calculating a nearest railway location to a GPS position.” The present claims recite, “calculate coordinates of a point on the mapped feature nearest to the measured GPS position.” The term “mapped feature” is recited at a high-level of generality such that it is not only analogous to “railway location” as argued by Applicant but could also be applied to additional locomotives present on a track as cited in Diana. Therefore, the calculation of a “coordinates of a point on the mapped feature nearest to the measured GPS position” as claimed by Applicant is recited by the combination of Gibbs-Davenport-Diana present in the 35 USC 103 rejection. 
Continuing on page 19 of the provided remarks, Applicant argues that “The Action fails to adequately point out the motivation to combine the cited references.” Examiner respectfully disagrees and asserts per the Office Action filed 9/23/21, Examiner has recited the following motivation statements regarding both “why one of ordinary skill in the 
Continuing on pages 19-20 of the provided remarks, Applicant argues “even if the references could be combined, there must be a reasonable expectation that the combination would be successful.” Examiner respectfully disagrees and asserts that per MPEP 2143 (I) ‘Exemplary Rationales’ Examples of rationales that may support a conclusion of obviousness include: 
“(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. Any rationale employed must provide a link between the factual findings and the legal conclusion of obviousness.” Per the cited MPEP, the motivation statements utilized by Examiner meet the corresponding criteria of rationale to support a conclusion of obviousness. The 35 USC 103 rejection has been maintained. Applicant’s arguments are not persuasive. 

Specification
The disclosure is objected to because of the following informalities:
The “consolidated database” is disclosed in paragraph 0064 as item 103 which is a typographical error which should read item 107;
The “Local Database” is disclosed in paragraphs 0082-0083 as item 109 and paragraph 0084 as item 111 which are typographical errors which should read item 114;
The “Mobile Platform Server” is disclosed in paragraphs 0052-0053 and 0057 as item 106 which is a typographical error that should read item 109;
The “MobiLink Server” is disclosed in paragraphs 0082-0083 as item 209 and in paragraph 0085 as item 109 which are typographical errors that should read item 208;
The “OData Service Channel” is disclosed in paragraphs 0054-0055 as item 204  which is a typographical error that should read item 205; 
The “remote terminal” is disclosed in paragraph 0084 as item 109 which is a typographical error that should read item 111.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (U.S 5,836,529 B2) in view of Davenport (U.S 2011/0285842 A1) in view of Diana (U.S 2001/0044681 A1).
Claim 1
Regarding Claim 1, Gibbs discloses the following:
A railroad asset inspection management system comprising [see at least Col 2 lines 38-40 for reference to the invention being an object based railroad transportation network management system]
a plurality of remote terminals each including [see at least Col 7 lines 37-40 for reference to the data items being obtained and stored at the terminal object which maintains data items for a set of terminals on the transportation network]
a user interface for presenting received inspection work orders and inputting railroad asset inspection information [see at least Col 4 lines 11-14 for reference to the invention generating an easy-to-use, consistent user interface that provides graphical characterizations of transportation network status conditions and performance criteria; Col 5 lines 15-28 for reference to the central computer acting as a hub to receive incident reports, local jobs and yard jobs from the field location, standard messages between systems from the EDI, work orders and alerts from the customer-service center, equipment inventories, slow orders, curfews, power assignments, power plan, train plan and physical plant data from the operations center, and information requests from the TWS network; Figure 1 and related text regarding the information received by the Central Computer] 
a processing system operable to: identify a mapped feature on a visual representation [see at least Figure 8a and 8b and related text regarding the ‘Transportation Workstation’ displaying the railroad network]
While Gibbs discloses the limitations above, it does not disclose a local database for storing the received inspection work orders and the input railroad asset inspection information; each remote terminal is operable to: measure a global positioning system 
However, Davenport discloses the following:
a local database for storing the received inspection work orders and the input railroad asset inspection information [see at least Paragraph 0017 for reference to the locomotive video recorder and recording system containing an event recorder functionality includes recording and transmitting relevant video, geographic data, and locomotive operating parameters to assist in resolving issues related to RR crossing accidents, train derailments, collisions, and wayside equipment inspection and maintenance; Paragraph 0033 for reference to the management unit utilizing various signals along with and in comparison to a database of stored information; Paragraph 0033 for reference to the database being employed to determine not only the position that the train occupies on the railway track but also 
each remote terminal is operable to: measure a global positioning system (GPS) position of a railroad asset [see at least Paragraph 0022 for reference to the management unit performing or facilitating the following processes including collection of data from various inputs (video, GPS, locomotive data); Paragraph 0038 for reference to the database being employed in cooperation with the navigation system, for example a Global Positioning System (GPS) to facilitate location determination, localizing, and determination or evaluation for gating of data and video recording functions as a function of position, location, time, wayside status, and the like] 
present a position of the remote terminal on a visual representation presented by the user interface at a point on a mapped feature nearest to the measured GPS position along with attributes of the mapped feature and a milepost [see at least Paragraph 0074 for reference to the download device being connected to the on-board system for downloading information based on criteria including GPS location and/or RR landmark tags incorporated in the integrated information by the management unit; Paragraph 0074 for reference to the download device being connected to a download player which is capable to displaying the integrated 
a processing system operable to [see at least Paragraph 0020 for reference to the system including a management unit or processor which provides command and control of various interfaces and processes; Figure 2 and related text regarding item 10 ‘management unit’] 
query mapped features within a spatial buffer from the GPS position [see at least Paragraph 0056 for reference to the user selecting one or more landmark tags, such as a mile post to locate desired data; Paragraph 0077 for reference to  a user requesting image data corresponding to a certain landmark, such as a vicinity of a certain milepost, may be provided with image data recorded in the vicinity of the landmark recorded by different imaging systems; Examiner notes ‘vicinity of a certain milepost’ as ‘spatial buffer’] 
identify, in response to querying the mapped features, a feature on a visual representation within a predetermined distance of the GPS position of the railroad asset [see at least Paragraph 0050 for reference to the GPS receiver being accurate enough to identify using GPS information coupled with stored information about the track to further facilitate a determination of where the locomotive is on 
determine a milepost for the coordinates of the point on the mapped feature nearest to the measured GPS position [see at least Paragraph 0038 for reference to the database of the system containing location data which is pegged to the identity of each railway route typically by reference to milepost; Paragraph 0066 for reference to the on-board system including landmark sensors in communication with the management unit for providing landmark tags to detect actual landmarks such as mileposts proximate the locomotive as the locomotive approaches the landmark] 
associate the railroad asset with attributes of the mapped feature [see at least Paragraph 0033 for reference to the management unit directing recordation of selected parameters related to the operation of the locomotive and these data are then readily associated with the selected video data to provide detailed insight into the operation of the locomotive and past events; Paragraph 0076 for reference to the off-board data and monitoring center receiving a request from the user and the processor responding to that request by retrieving image data associated with that specific milepost]
communicate information to the remote terminal for presenting the position of the remote terminal on the visual representation relative to the point on the mapped feature nearest to the measured GPS position, along with the attributes of the mapped feature and the milepost [see at least Paragraph 0017 for reference to the video recorder and recording system being used to perform remote monitoring and diagnostics of track conditions, wayside equipment, and operator train management; Paragraph 0019 for reference to wireless communication connectivity enabling the off-board data and monitoring center to provide additional functions including remote monitoring and diagnostics of the system and remote configuration management of the mobile on-board systems; Paragraph 0043 for reference to the display unit being used to display supplemental information such as the profile of the upcoming portion of the railway track, the estimated distance to brake the train, the territorial coverage of the railway operating authority or other data; Paragraph 0052 for reference to the monitoring and diagnostic service center (MDSC) using the system to perform remote monitoring of the locomotive and surrounding elements; Paragraph 0052 for reference to the MDSC with the communication system transmitting a request to the on-board systems for selection of desired images, environmental and operational parameter data and the system being employed to select specified data to be stored and/or transmitted to the off-board MDSC under selected conditions such as when the locomotive approaches or reaches a desired location, wayside signaling device, or the like; Paragraph 0076 for reference to a CPU responsive to the input device operating with the computer code to retrieve selected landmark correlated image data from the landmark database to display on an output device to a user]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the railroad asset system of Gibbs to include the GPS querying capability of 

While the combination of Gibbs and Davenport disclose the limitations above, they do not disclose calculating coordinates of a point on the mapped feature nearest to the measured GPS position based a first distance vector, a second distance vector, and a dot product of the first and second distance vectors, wherein the first and second distance vector is calculated using two other points on the mapped feature.
However, Diana discloses the following:
calculate coordinates of a point on the mapped feature nearest to the measured GPS position based at least on a first distance vector, a second distance vector, and a dot product of the first and second distance vectors, wherein the first and second distance vector is calculated using two other points on the mapped feature [see at least Paragraph 0070 for reference to the dot product of two vectors permitting the quick determination of the angle between the locomotives reported GPS position; Paragraph 0072 for reference to a test for the relative order of two locomotives because executed using the absolute positions of the locomotives and computing dot products for the angles shown in Figure 6 in which the sign of the dot product then suffices to specific the locomotive order; Figure 6 and related text regarding the angle defined by three points on the Cartesian plane used to calculate the dot product of the locomotive positioning; Figure 8 and related text 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the railroad asset system of Gibbs to include the distance vector calculation of Diana. By identifying locomotive consists and the order and orientation of locomotives within such consists, a railroad can better manage a locomotive fleet, as stated by Diana (Paragraph 0004). 
Claim 3
While the combination of Gibbs, Davenport, and Diana disclose the limitations above, regarding Claim 3, Gibbs discloses the following:
the visual representation comprises a railroad engineering chart [see at least Col 19 lines 60-64 for reference to Figure 8a displaying a preferred map, terminal, railroad track segment, terminal performance pie chart, etc.; Examiner notes ‘terminal performance pie chart’ as analogous to ‘railroad engineering chart’] 
Claim 4
While the combination of Gibbs, Davenport, and Diana disclose the limitations above, regarding Claim 4, Gibbs discloses the following:
the visual representation comprises a geographical information system (GIS) map representing a portion of a railroad track network [see at least Col 19 lines 60-64 for reference to Figure 8a displaying a preferred map, terminal, railroad track segment, terminal performance pie chart, etc.; Figure 8a and 8b and related text regarding the ‘Transportation Workstation’ displaying the railroad network]

While the combination of Gibbs, Davenport, and Diana disclose the limitations above, regarding Claim 6, Gibbs discloses the following:
the mapped feature comprises a railroad track [see at least Col 2 lines 45-48 for reference to the transportation network displaying a railroad system consisting of layout (i.e. a set of train tracks); Figure 8a and 8b and related text regarding train track display] 
Claim 7
While the combination of Gibbs, Davenport, and Diana disclose the limitations above, regarding Claim 7, Gibbs discloses the following:
the attributes of the mapped feature comprise line segment, track type, and track number [see at least Col 8 lines 11-13 for reference to the computerized train control maintaining data items for a detailed train track layout for a selected terminal and track segment; Figure 8b and related text regarding train and track type and number notation] 
Claim 8
While the combination of Gibbs, Davenport, and Diana disclose the limitations above, regarding Claim 8, Gibbs discloses the following:
The system of Claim 1, wherein the processing system is operable to [see at least Col 5 lines 64-67 for reference to the TWS network containing a processing unit that executes programming instructions] 
determine a first distance between first and second points on the railroad track [see at least Col 11 lines 63-67 for reference to each transport network containing transport objects with distances between railpoints]

However, Davenport discloses the following:
determine a second distance between the first point on the railroad track and the GPS position of the railroad asset [see at least Paragraph 0038 for reference to the database storing information including the distance from each crossing at which imaging should start and location data which is pegged to the identity of each railway route which is typically referenced by milepost distances]
determine from the first and second distances coordinates for the point on the track nearest to the measured GPS position of the railroad asset [see at least Paragraph 0033 for reference to the management unit determining where the train is located in relation to the track route location data stored in the database by comparing the coordinates of the train with the database information to determine not only on which track is the train traveling but also the particular segment; Paragraph 0049 for reference to the navigational system taking the form of a Global Positioning System which can receive signals and determine global coordinates]
determine the milepost for the railroad asset from mileposts for the first and second points on the track [see at least Paragraph 0038 for reference to the database of the system containing location data which is pegged to the identity of each railway 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the visual representation of Gibbs to include the milepost determination of Davenport. Doing so would allow a GPS system to be used to provide an adjunct and/or verification to the positioning information of the mobile platform (e.g., locomotive), as stated by Davenport (Paragraph 0069).

Claim 9
While the combination of Gibbs, Davenport, and Diana disclose the limitations above, regarding Claim 9, Gibbs discloses the following:
the railroad asset is a mobile asset [see at least Col 2 lines 46-51 for reference to the transportation network being a railroad system consisting of a layout and set of transports including mobile transports for example: trains, locomotives, crews, cars, end of train devices, etc]

Claim 10
Regarding Claim 10, Gibbs discloses the following:
A railroad asset inspection management system comprising
a plurality of remote terminals each including a user interface for presenting received inspection work orders and inputting railroad asset inspection information [see at least Col 7 lines 37-40 for reference to the data items being obtained and stored at the terminal object which maintains data items for a set of terminals on the transportation network; Col 4 lines 11-14 for reference to the invention generating an easy-to-use, consistent user interface that provides graphical characterizations of transportation network status conditions and performance criteria; Col 5 lines 15-28 for reference to the central computer acting as a hub to receive incident reports, local jobs and yard jobs from the field location, standard messages between systems from the EDI, work orders and alerts from the customer-service center, equipment inventories, slow orders, curfews, power assignments, power plan, train plan and physical plant data from the operations center, and information requests from the TWS network; Figure 1 and related text regarding the information received by the Central Computer]
at least one server including a server database for storing railroad asset inspection information and inspection work orders of a railroad network, wherein the at least one server is operable to [see at least Col 3-4 lines 1-4 for reference to the system having a highly structured railroad system information database that generates nested maps, tables, charts, and alerts for providing varying levels of real-time perspective on an operating railroad system]
While Gibbs discloses the limitations above, it does not disclose a local database for storing the received inspection work orders and the input railroad asset inspection information and the server operable to: synchronize the local database of a selected 
However, Davenport discloses the following:
a local database for storing the received inspection work orders and the input railroad asset inspection information [see at least Paragraph 0017 for reference to the locomotive video recorder and recording system containing an event recorder functionality includes recording and transmitting relevant video, geographic data, and locomotive operating parameters to assist in resolving issues related to RR crossing accidents, train derailments, collisions, and wayside equipment inspection and maintenance; Paragraph 0033 for reference to the management unit utilizing various signals along with and in comparison to a database of stored information; Paragraph 0033 for reference to the database being employed to 
the server operable to: synchronize the local database of a selected remote terminal with the server database when the selected remote terminal establishes a connection with the server [see at least Paragraph 0055 for reference to time standard information received from the navigation system in the form of a time standard encoded in a GPS signal may be used to synchronize the data received by the management unit from the data sources; Paragraph 0081 for reference to an apparatus for making, using or selling the invention may be one or more processing systems including servers] 
each remote terminal operable to: measure a global positioning system (GPS) position provided by the selected remote terminal [see at least Paragraph 0022 for reference to the management unit performing or facilitating the following processes including collection of data from various inputs (video, GPS, locomotive data); Paragraph 0038 for reference to the database being employed in cooperation with the navigation system, for example a Global Positioning System (GPS) to facilitate location determination, localizing, and determination or evaluation for gating of 
present the GPS position on a visual representation presented by the user interface at a point on a mapped feature nearest to the measured GPS position along with attributes of the mapped feature and a milepost [see at least Paragraph 0074 for reference to the download device being connected to the on-board system for downloading information based on criteria including GPS location and/or RR landmark tags incorporated in the integrated information by the management unit; Paragraph 0074 for reference to the download device being connected to a download player which is capable to displaying the integrated information and synching time tags, location information, and/or RR landmark tags encoded into the integrated information; Paragraph 0076 for reference to a CPU responsive to the input device operating with the computer code to retrieve selected landmark correlated image data from the landmark database to display on an output device to a user; Figure 6 and related text regarding the computer system for accessing the landmark correlated image data by a landmark location including item 94 ‘input device’]
query mapped features within a spatial buffer from the GPS position [see at least Paragraph 0056 for reference to the user selecting one or more landmark tags, such as a mile post to locate desired data; Paragraph 0077 for reference to  a user requesting image data corresponding to a certain landmark, such as a vicinity of a certain milepost, may be provided with image data recorded in the vicinity of the 
identify, in response to querying the mapped features, the mapped feature within a predetermined distance of the GPS position [see at least Paragraph 0050 for reference to the GPS receiver being accurate enough to identify using GPS information coupled with stored information about the track to further facilitate a determination of where the locomotive is on the track relative to fixed way-points or entities; Paragraph 0062 for reference to projecting landmarks being activated and maintained by the onboard system when a locomotive is in the vicinity of the landmark or within a specified range of the landmark]
determine a milepost for the coordinates of the point on the mapped feature nearest to the measured GPS position [see at least Paragraph 0038 for reference to the database of the system containing location data which is pegged to the identity of each railway route typically by reference to milepost; Paragraph 0066 for reference to the on-board system including landmark sensors in communication with the management unit for providing landmark tags to detect actual landmarks such as mileposts proximate the locomotive as the locomotive approaches the landmark] 
associate the railroad asset with attributes of the mapped feature [see at least Paragraph 0033 for reference to the management unit directing recordation of selected parameters related to the operation of the locomotive and these data are then readily associated with the selected video data to provide detailed insight into the operation of the locomotive and past events; Paragraph 0076 for reference to 
communicate information to the remote terminal for presenting the position of the remote terminal on the visual representation relative to the point on the mapped feature nearest to the measured GPS position, along with the attributes of the mapped feature and the milepost [see at least Paragraph 0017 for reference to the video recorder and recording system being used to perform remote monitoring and diagnostics of track conditions, wayside equipment, and operator train management; Paragraph 0019 for reference to wireless communication connectivity enabling the off-board data and monitoring center to provide additional functions including remote monitoring and diagnostics of the system and remote configuration management of the mobile on-board systems; Paragraph 0043 for reference to the display unit being used to display supplemental information such as the profile of the upcoming portion of the railway track, the estimated distance to brake the train, the territorial coverage of the railway operating authority or other data; Paragraph 0052 for reference to the monitoring and diagnostic service center (MDSC) using the system to perform remote monitoring of the locomotive and surrounding elements; Paragraph 0052 for reference to the MDSC with the communication system transmitting a request to the on-board systems for selection of desired images, environmental and operational parameter data and the system being employed to select specified data to be stored and/or transmitted to the off-board MDSC under selected conditions such as when the locomotive 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the railroad asset system of Gibbs to include the GPS querying capability of Davenport. Doing so through the use of landmark tags would provide an alternate means of searching through landmark correlated image data which would allow the user to not have to know specific time or specific geographic location to search for desired data, as stated by Davenport (Paragraph 0056).

While the combination of Gibbs and Davenport disclose the limitations above, they do not disclose calculating coordinates of a point on the mapped feature nearest to the measured GPS position based a first distance vector, a second distance vector, and a dot product of the first and second distance vectors, wherein the first and second distance vector is calculated using two other points on the mapped feature.
However, Diana discloses the following:
calculate coordinates of a point on the mapped feature nearest to the measured GPS position based at least on a first distance vector, a second distance vector, and a dot product of the first and second distance vectors, wherein the first and second distance vector is calculated using two other points on the mapped feature [see at least Paragraph 0070 for reference to the dot product of two vectors permitting the quick determination of the angle between the locomotives reported 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the railroad asset system of Gibbs to include the distance vector calculation of Diana. By identifying locomotive consists and the order and orientation of loco motives within such consists, a railroad can better manage a locomotive fleet, as stated by Diana (Paragraph 0004).
Claim 11
While the combination of Gibbs, Davenport, and Diana disclose the limitations above, regarding Claim 11, Gibbs discloses the following:
The system of Claim 10, wherein the server database is partitioned into a plurality of database partitions each for storing railroad asset inspection information and inspection work orders corresponding to a territory of a railroad network
the selected remote terminal establishes a connection with the server by: transferring changes in the work orders from the partition of the server local database corresponding to the territory in which the selected remote terminal is operating to the local database of the selected remote terminal [see at least Col 5 lines 28-31 for reference to the central computer organizing and storing the railroad system information so that it can later retransmit the information in response to a request from the field locations; Examiner notes this ‘retransmit’ ability of the central computer as analogous to transferring changes to the selected remote terminal]
transferring changes to the input railroad asset inspection information from the local database of the selected remote terminal to the partition of the server local database corresponding to the territory in which the selected remote terminal is operating [see at least Col 5 lines 28-31 for reference to the central computer organizing and storing the railroad system information so that it can later retransmit the information in response to a request from the field locations; Examiner notes this ‘retransmit’ ability of the central computer as analogous to transferring changes to the selected remote terminal]
While Gibbs discloses the limitations above, it does not disclose the server being operable to synchronize the local database of a selected remote terminal with the server database
However, Davenport discloses the following:
synchronize the local database of a selected remote terminal with the server database when the selected remote terminal establishes a connection with the server [see at least Paragraph 0055 for reference to time standard information 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the railroad asset system of Gibbs to include the server synchronization of Davenport. The local database and server synchronization allows time discrepancies among date received from the different sources having independently encoded time standards to be resolved, as stated by Davenport (Paragraph 0055).
Claim 12
While the combination of Gibbs, Davenport, and Diana disclose the limitations above, regarding Claim 12, Gibbs discloses the following:
the visual representation comprises a railroad engineering chart [see at least Col 19 lines 60-64 for reference to Figure 8a displaying a preferred map, terminal, railroad track segment, terminal performance pie chart, etc.; Examiner notes ‘terminal performance pie chart’ as analogous to ‘railroad engineering chart’]
Claim 13
While the combination of Gibbs, Davenport, and Diana disclose the limitations above, regarding Claim 13, Gibbs discloses the following:
the visual representation comprises a geographical information system (GIS) map representing a portion of a railroad track network [see at least Col 19 lines 60-64 for reference to Figure 8a displaying a preferred map, terminal, railroad track 
Claim 14
While the combination of Gibbs, Davenport, and Diana disclose the limitations above, regarding Claim 14, Gibbs discloses the following:
the attributes of the mapped feature comprise line segment, track type, and track number [see at least Col 8 lines 11-13 for reference to the computerized train control maintaining data items for a detailed train track layout for a selected terminal and track segment; Figure 8b and related text regarding train and track type and number notation]
Claim 15
While the combination of Gibbs, Davenport, and Diana disclose the limitations above, regarding Claim 15, Gibbs discloses the following:
determine a first distance between first and second points on the railroad track [see at least Col 11 lines 63-67 for reference to each transport network containing transport objects with distances between railpoints]
While Gibbs discloses the limitations above, it does not disclose determining a second distance between the first point on the railroad track and the GPS position of the railroad asset or determining from the first and second distances coordinates for the point on the track nearest to the measured GPS position of the railroad asset; or determining of the milepost for the railroad asset from the mileposts for the first and second points on the track.
However, Davenport discloses the following:
determine a second distance between the first point on the railroad track and the GPS position of the railroad asset [see at least Paragraph 0038 for reference to the database storing information including the distance from each crossing at which imaging should start and location data which is pegged to the identity of each railway route which is typically referenced by milepost distances]
determine from the first and second distances coordinates for the point on the track nearest to the measured GPS position of the railroad asset [see at least Paragraph 0033 for reference to the management unit determining where the train is located in relation to the track route location data stored in the database by comparing the coordinates of the train with the database information to determine not only on which track is the train traveling but also the particular segment; Paragraph 0049 for reference to the navigational system taking the form of a Global Positioning System which can receive signals and determine global coordinates]
determine the milepost for the railroad asset from mileposts for the first and second points on the track [see at least Paragraph 0038 for reference to the database of the system containing location data which is pegged to the identity of each railway route typically by reference to milepost; Paragraph 0066 for reference to the on-board system including landmark sensors in communication with the management unit for providing landmark tags to detect actual landmarks such as mileposts proximate the locomotive as the locomotive approaches the landmark]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the visual representation of Gibbs to include the milepost determination of Davenport. Doing so would allow a GPS system to be used to provide an adjunct and/or 
Claim 16
While the combination of Gibbs, Davenport, and Diana disclose the limitations above, regarding Claim 16, Gibbs discloses the following:
the railroad asset is a mobile asset [see at least Col 2 lines 46-51 for reference to the transportation network being a railroad system consisting of a layout and set of transports including mobile transports for example: trains, locomotives, crews, cars, end of train devices, etc]
Claim 17
Regarding Claim 17, Gibbs discloses the following:
A railroad asset inspection management system comprising [see at least Col 2 lines 38-40 for reference to the invention being an object based railroad transportation network management system] 
a plurality of remote terminals each including a user interface for presenting received inspection work orders and inputting railroad asset inspection information [see at least Col 7 lines 37-40 for reference to the data items being obtained and stored at the terminal object which maintains data items for a set of terminals on the transportation network; Col 4 lines 11-14 for reference to the invention generating an easy-to-use, consistent user interface that provides graphical characterizations of transportation network status conditions and performance criteria; Col 5 lines 15-28 for reference to the central computer acting as a hub to receive incident reports, local jobs and yard jobs from the field location, standard 
at least one server including a server database partitioned into a plurality of database partitions each for storing railroad asset inspection information and inspection work orders corresponding to a territory of a railroad network [see at least Col 3-4 lines 1-4 for reference to the system having a highly structured railroad system information database that generates nested maps, tables, charts, and alerts for providing varying levels of real-time perspective on an operating railroad system] 
the selected remote terminal establishes a connection with the server by: transferring changes in the work orders from the partition of the server local database corresponding to the territory in which the selected remote terminal is operating to the local database of the selected remote terminal [see at least Col 5 lines 28-31 for reference to the central computer organizing and storing the railroad system information so that it can later retransmit the information in response to a request from the field locations; Examiner notes this ‘retransmit’ ability of the central computer as analogous to transferring changes to the selected remote terminal]
transferring changes to the input railroad asset inspection information from the local database of the selected remote terminal to the partition of the server local database corresponding to the territory in which the selected remote terminal is operating [see at least Col 5 lines 28-31 for reference to the central computer organizing and storing the railroad system information so that it can later retransmit the information in response to a request from the field locations; Examiner notes this ‘retransmit’ ability of the central computer as analogous to transferring changes to the selected remote terminal] 
While Gibbs discloses the limitations above, it does not disclose a local database for storing the received inspection work orders and the input railroad asset inspection information or the server being operable to synchronize the local database of a selected remote terminal with the server database; measure a global positioning system (GPS) position of a railroad asset; and present a position of the remote terminal on a visual representation presented by the user interface at a point on a mapped feature nearest to the measured GPS position along with attributes of the mapped feature and a milepost; query mapped features within a spatial buffer from the GPS position; identify, in response to querving the mapped features, the mapped feature within a predetermined distance of the measured GPS position; find coordinates of a point on the mapped feature nearest to the measured GPS position; determine the milepost for the coordinates of the point on the mapped feature nearest to the measured GPS position; and associate the GPS position with the attributes of the mapped feature; and communicate information to the remote terminal for presenting the position of the remote terminal on the visual representation relative to the point on the mapped feature nearest to the measured GPS position, along with the attributes of the mapped feature and the milepost..
However, Davenport discloses the following:
a local database for storing the received inspection work orders and the input railroad asset inspection information [see at least Paragraph 0017 for reference to the locomotive video recorder and recording system containing an event recorder functionality includes recording and transmitting relevant video, geographic data, and locomotive operating parameters to assist in resolving issues related to RR crossing accidents, train derailments, collisions, and wayside equipment inspection and maintenance; Paragraph 0033 for reference to the management unit utilizing various signals along with and in comparison to a database of stored information; Paragraph 0033 for reference to the database being employed to determine not only the position that the train occupies on the railway track but also the location relation to the position of the train of an upcoming target of interest or desired input for event and video record for example, a wayside signal device; Paragraph 0038 for reference to the database being employed in cooperation with the navigation system to facilitate location determination, localizing, and determination or evaluation for gating of data and video recording functions as a function of position, location, time, wayside status, and the like]  
the server operable to: synchronize the local database of a selected remote terminal with the server database when the selected remote terminal establishes a connection with the server [see at least Paragraph 0055 for reference to time standard information received from the navigation system in the form of a time standard encoded in a GPS signal may be used to synchronize the data received by the management unit from the data sources; Paragraph 0081 for reference to 
each remote terminal operable to: measure a global positioning system (GPS) position provided by the selected remote terminal [see at least Paragraph 0022 for reference to the management unit performing or facilitating the following processes including collection of data from various inputs (video, GPS, locomotive data); Paragraph 0038 for reference to the database being employed in cooperation with the navigation system, for example a Global Positioning System (GPS) to facilitate location determination, localizing, and determination or evaluation for gating of data and video recording functions as a function of position, location, time, wayside status, and the like] 
present the GPS position on a visual representation presented by the user interface at a point on a mapped feature nearest to the measured GPS position along with attributes of the mapped feature and a milepost [see at least Paragraph 0074 for reference to the download device being connected to the on-board system for downloading information based on criteria including GPS location and/or RR landmark tags incorporated in the integrated information by the management unit; Paragraph 0074 for reference to the download device being connected to a download player which is capable to displaying the integrated information and synching time tags, location information, and/or RR landmark tags encoded into the integrated information; Paragraph 0076 for reference to a CPU responsive to the input device operating with the computer code to retrieve selected landmark correlated image data from the landmark database to display on an output device 
query mapped features within a spatial buffer from the GPS position [see at least Paragraph 0056 for reference to the user selecting one or more landmark tags, such as a mile post to locate desired data; Paragraph 0077 for reference to  a user requesting image data corresponding to a certain landmark, such as a vicinity of a certain milepost, may be provided with image data recorded in the vicinity of the landmark recorded by different imaging systems; Examiner notes ‘vicinity of a certain milepost’ as ‘spatial buffer’] 
identify, in response to querying the mapped features, a feature on a visual representation within a predetermined distance of the GPS position of the railroad asset [see at least Paragraph 0050 for reference to the GPS receiver being accurate enough to identify using GPS information coupled with stored information about the track to further facilitate a determination of where the locomotive is on the track relative to fixed way-points or entities; Paragraph 0062 for reference to projecting landmarks being activated and maintained by the onboard system when a locomotive is in the vicinity of the landmark or within a specified range of the landmark]
determine a milepost for the coordinates of the point on the mapped feature nearest to the measured GPS position of the railroad asset [see at least Paragraph 0038 for reference to the database of the system containing location data which is pegged to the identity of each railway route typically by reference to milepost; 
associate the railroad asset with attributes of the mapped feature [see at least Paragraph 0033 for reference to the management unit directing recordation of selected parameters related to the operation of the locomotive and these data are then readily associated with the selected video data to provide detailed insight into the operation of the locomotive and past events; Paragraph 0076 for reference to the off-board data and monitoring center receiving a request from the user and the processor responding to that request by retrieving image data associated with that specific milepost] 
communicate information to the remote terminal for presenting the position of the remote terminal on the visual representation relative to the point on the mapped feature nearest to the measured GPS position, along with the attributes of the mapped feature and the milepost [see at least Paragraph 0017 for reference to the video recorder and recording system being used to perform remote monitoring and diagnostics of track conditions, wayside equipment, and operator train management; Paragraph 0019 for reference to wireless communication connectivity enabling the off-board data and monitoring center to provide additional functions including remote monitoring and diagnostics of the system and remote configuration management of the mobile on-board systems; Paragraph 0043 for reference to the display unit being used to display supplemental information such 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the railroad asset system of Gibbs to include the GPS querying capability of Davenport. Doing so through the use of landmark tags would provide an alternate means of searching through landmark correlated image data which would allow the user to not have to know specific time or specific geographic location to search for desired data, as stated by Davenport (Paragraph 0056).

While the combination of Gibbs and Davenport disclose the limitations above, they do not disclose calculating coordinates of a point on the mapped feature nearest to the measured GPS position based a first distance vector, a second distance vector, and a 
However, Diana discloses the following:
calculate coordinates of a point on the mapped feature nearest to the measured GPS position based at least on a first distance vector, a second distance vector, and a dot product of the first and second distance vectors, wherein the first and second distance vector is calculated using two other points on the mapped feature [see at least Paragraph 0070 for reference to the dot product of two vectors permitting the quick determination of the angle between the locomotives reported GPS position; Paragraph 0072 for reference to a test for the relative order of two locomotives because executed using the absolute positions of the locomotives and computing dot products for the angles shown in Figure 6 in which the sign of the dot product then suffices to specific the locomotive order; Figure 6 and related text regarding the angle defined by three points on the Cartesian plane used to calculate the dot product of the locomotive positioning; Figure 8 and related text regarding the three points A, B, and C used to calculate the dot product of the locomotive positioning]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the railroad asset system of Gibbs to include the distance vector calculation of Diana. By identifying locomotive consists and the order and orientation of loco motives within such consists, a railroad can better manage a locomotive fleet, as stated by Diana (Paragraph 0004).

While the combination of Gibbs, Davenport, and Diana disclose the limitations above, Gibbs discloses the following:
the mapped feature comprises a railroad track [see at least Col 2 lines 45-48 for reference to the transportation network displaying a railroad system consisting of layout (i.e. a set of train tracks); Figure 8a and 8b and related text regarding train track display]
Claim 19
While the combination of Gibbs, Davenport, and Diana disclose the limitations above, regarding Claim 19, Gibbs discloses the following:
the attributes of the mapped feature comprise line segment, track type, and track number [see at least Col 8 lines 11-13 for reference to the computerized train control maintaining data items for a detailed train track layout for a selected terminal and track segment; Figure 8b and related text regarding train and track type and number notation]
Claim 20
While the combination of Gibbs, Davenport, and Diana disclose the limitations above, regarding Claim 20, Gibbs discloses the following:
the at least one server is further operable to: determine a first distance between first and second points on the railroad track [see at least Col 11 lines 63-67 for reference to each transport network containing transport objects with distances between railpoints] 
While Gibbs discloses the limitations above, it does not disclose determining a second distance between the first point on the railroad track and the GPS position of the railroad 
However, Davenport discloses the following:
determine a second distance between the first point on the railroad track and the GPS position of the railroad asset [see at least Paragraph 0038 for reference to the database storing information including the distance from each crossing at which imaging should start and location data which is pegged to the identity of each railway route which is typically referenced by milepost distances]
determine from the first and second distances coordinates for the point on the track nearest to the measured GPS position of the railroad asset [see at least Paragraph 0033 for reference to the management unit determining where the train is located in relation to the track route location data stored in the database by comparing the coordinates of the train with the database information to determine not only on which track is the train traveling but also the particular segment; Paragraph 0049 for reference to the navigational system taking the form of a Global Positioning System which can receive signals and determine global coordinates]
determine the milepost for the railroad asset from mileposts for the first and second points on the track [see at least Paragraph 0038 for reference to the database of the system containing location data which is pegged to the identity of each railway route typically by reference to milepost; Paragraph 0066 for reference to the on-board system including landmark sensors in communication with the management 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the visual representation of Gibbs to include the milepost determination of Davenport. Doing so would allow a GPS system to be used to provide an adjunct and/or verification to the positioning information of the mobile platform (e.g., locomotive), as stated by Davenport (Paragraph 0069).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683